Case 1:21-cv-01894-WFK-SJB Document 23 Filed 07/09/21 Page 1 of 2 PageID #: 126




 REED SMITH LLP
 Amy Secter, Esq.
 Riverfront Plaza-West Tower
 901 East Byrd Street, Suite 1900
 Richmond, VA 23219-4068
 Phone: +1 804 344 3400
 Fax: +1 804 344 3410

 Attorneys for Defendant Synchrony Bank
 (Improperly named as Synchrony Financial)

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


 Jakub Madej,

                      Plaintiff,
                                                  Civil Action No. 1:21-cv-01894 (WFK) (SJB)
 v.
                                                                 Return Date:
 Synchrony Financial.

                        Defendant.

                          CORPORATE DISCLOSURE STATEMENT
        In accordance with Federal Rule of Civil Procedure 7.1, Defendant Synchrony Bank,

 improperly named as Synchrony Financial, states as follows:

        Synchrony Bank is a wholly owned subsidiary of Synchrony Financial. Synchrony

 Financial is a publicly traded company of which no publically traded entity or shareholder owns

 ten (10) percent or more of its publicly traded shares.



 DATED: July 9, 2021                         REED SMITH LLP



                                             By:___/s/ Amy Secter____________________
                                             Amy Secter, Esq.

                                             Attorneys for Defendant Synchrony Bank
                                             (Improperly named as Synchrony Financial)



                                                  –1–
Case 1:21-cv-01894-WFK-SJB Document 23 Filed 07/09/21 Page 2 of 2 PageID #: 127



                                  CERTIFICATE OF SERVICE

        I certify that on this 9th day of July, 2021, I caused the foregoing Corporate Disclosure

 Statement to be served in accordance with the Court’s CM/ECF system which will send

 notification of such filing by notice via email to the ECF participants of record a true copy of this

 document.


                                               By:     /s/ Amy Secter
                                                     Amy Secter, Esq.
                                                     Attorneys for Defendant Synchrony Bank
                                                     (Improperly named as Synchrony Financial)




                                                  –2–
